DETAILED ACTION
	This is in response to communication received on 3/22/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 2/22/22.

Election/Restrictions
Applicant’s election without traverse of Group II, lines 8,9 and 10 in the reply filed on 3/22/22 is acknowledged.
Claims 1-7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohwada et al. US PGPub 2013/0236719 hereinafter OHWADA in view of Uesugi et al. US PGPub 2010/0136321 hereinafter UESUGI and Lux US PGPub 2013/0033540 hereinafter LUX.
As for claim 8, OHWADA teaches “The present invention relates to a process for overlaying a base substance with a multilayer decorative film” (abstract, lines 1-2) and that the “Since it shows good adhesiveness to many metal and plastic base materials, it can be used not only for decoration in applications to… car interior” (paragraph 155, lines 2-5), i.e. A method of forming a sheet coating for vehicles.
OHWADA further teaches “More preferably, the multilayer decorative film of the present invention is a multilayer decorative film comprising a hard coat layer (A), a base film layer (B), a design layer (C), and an adhesive layer (D) in the order (A), (B), (C) and (D)” (paragraph 42) and “Additionally, the design layer can be formed on the upper side or lower side of a base film or integrated with an adhesive layer…” (paragraph 92, lines 12-16), and “As a material used in the base film layer (B)…  preferable is a film combined with polycarbonate (PC), ABS resin or acrylic (PMMA) resin, excellent in… transparency” which is a decorative sheet coating with an adhesive layer, one or more color elements being the design layer integrated into a base film and the base film being transparent forming a clear coat, i.e. an adhesive layer with a top surface, a color element applied to the top surface of the adhesive layer simultaneously with a modified clearcoat when the design layer is on the bottom surface of the base film on which the top surface of the adhesive layer rests.

OHWADA teaches “However, the use of a release film or paper might be advantageous in special applications” (paragraph 26, lines 5-6) and “multilayer decorative film coated with the adhesive layer can be stored for a significant time” (paragraph 26, lines 11-13), i.e. applying one or more color elements to the top surface of the adhesive layer to form a color layer.
OHWADA further teaches “The base film (B) can be fully coated with such a base coat or ink or a pattern can be applied with one or more of such base coats or inks… when multiple color printing is done”, i.e. wherein the design layer can incorporate multiple elements, some of which would be in contact with the top surface of the adhesive and some which would be in contact with the base film such that it forms a modified clearcoat comprising clearcoat with pigment in contact with the color layer.
OHWADA is silent on depositing an adhesive layer on a removable backing leaving a top surface exposed; preparing the top surface with a treatment solution; testing the top surface to confirm that the adhesive layer is ready for the application of a color layer.
OHWADA does teach “However, the use of a release film or paper might be advantageous in special applications” (paragraph 26, lines 5-6), i.e. wherein the adhesive is applied onto a release film.
UESUGI teaches “Disclosed is a pressure-sensitive adhesive sheet to be applied to a surface-conditioner-bearing surface of a vehicle coating” (abstract, lines 1-2).
UESUGI teaches “The viscoelastic layer (X) may be formed according to any procedure not specifically limited. Typically, it may be formed by applying the resin composition for the formation of the viscoelastic layer to a suitable carrier such as release liner or substrate to form a layer of the resin composition, and curing” (paragraph 103, lines 1-6), i.e. depositing an adhesive layer on a removable backing leaving a top surface exposed.
UESUGI goes on to teach “The pressure-sensitive adhesive sheets may have a release film (separator) on their adhesive face so as to protect the adhesive face before use” (paragraph 58, lines 10-12), i.e. wherein the release film protects the face of the underlying adhesive before use.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have depositing an adhesive layer on a removable backing leaving a top surface exposed before integrating the design layer into the adhesive and applying the base film thereon to form the multilayer product of OHWADA because UESUGI teaches that doing so can protect the adhesive face of a decorative sheet prior to application.
OHWADA and UESUGI are silent on preparing the top surface with a treatment solution.
LUX teaches “An apparatus for printing and activating an adhesive upon labels with fluid activatable adhesive having a print head and a path along which a label travels to the print head for printing on a front surface of the label” (abstract, lines 1-4).
LUX further teaches “The adhesive agent layer along back surface 12 of label 8 mimics the adhesion properties of a pressure sensitive adhesive (PSA) and/or a contact adhesive, but only after the adhesive agent layer has been activated, thereby making tacky the liner-free adhesive label. Activation fluid is for activating the liner-free adhesive layer on back surface 12 of the label 8 provides optimal activation of the adhesive component(s) of the layer of adhesive composition of the liner-free label. The activating fluid composition penetrates into the adhesive layer along back surface 12 to moisten the adhesive components without over-wetting the adhesive surface of the label 8, which can compromise adhesive performance” (paragraph 22, lines 1-12), i.e. preparing the top surface of an adhesive layer with a treatment solution to accept a further layer.
It would have been obvious to one of skill in the art before the filing date of the invention to have preparing the top surface of an adhesive layer with a treatment solution to accept a further layer in the process of OHWADA and UESUGI by replacing the pressure sensitive adhesives they teach because LUX teaches that solvent-activated adhesives mimic PSA and contact adhesives, but only after the adhesive layer has been activated, such that adhesion only takes place when desired.
OHWADA, UESUGI and LUX are silent on testing the top surface to confirm that the adhesive layer is ready for the application of a color layer.
However, Examiner notes that there is no limitation on what constitutes ‘testing’. As such the scope includes many well-known and general practices when it comes to attaching an adhesive layer to another surface. In particular, a ‘test’ could be merely looking at the surface to check that is moistened (see LUX paragraph 22, lines 1-12 which makes clear that the layer must be moistened optimally to achieve proper adhesion), or touching the surface with a finger to see if its tacky. As such, a step of testing the top surface to confirm that the adhesive layer is ready for the application of a color layer would well within the skill of the ordinary artisan prior to the filing date of the invention.
	As for claim 9, OHWADA and UESUGI is silent on wherein the treatment solution is selected from the group consisting of alcohol, methyl ethyl ketone or a combination of alcohol and methyl ethyl ketone.
	LUX teaches “Suitable fluids for activating the adhesive layer may be as follows: lower alcohols (i.e., having from 1-10 carbons) including, but not limited to, methanol, ethanol, isopropyl alcohol, n-propanol, n-butanol, 2-butanol, isobutanol, 2-methy-2-butanol, n-pentanol, n-hexanol, 2-hexanol, cyclohexanol, n-heptanol, n-octanol, n-nonanol, n-decanol” (paragraph 23, lines 1-13), i.e. wherein the treatment solution is selected from the group consisting of alcohol, methyl ethyl ketone or a combination of alcohol and methyl ethyl ketone.
It would have been obvious to one of skill in the art before the filing date of the invention to have preparing the top surface of an adhesive layer with a treatment solution to accept a further layer in the process of OHWADA and UESUGI by replacing the pressure sensitive adhesives they teach wherein the treatment solution is selected from the group consisting of alcohol, methyl ethyl ketone or a combination of alcohol and methyl ethyl ketone because LUX teaches that solvent-activated adhesives mimic PSA and contact adhesives, but only after the adhesive layer has been activated, such that adhesion only takes place when desired.
As for claim 10, OHWADA, UESUGI and LUX are silent wherein the step of testing the top surface is followed by the step of: reapplying the treatment solution to the top surface; retesting the top surface to confirm that the adhesive layer is ready for the application of a color layer.
	LUX teaches “Activation fluid is for activating the liner-free adhesive layer on back surface 12 of the label 8 provides optimal activation of the adhesive component(s) of the layer of adhesive composition of the liner-free label. The activating fluid composition penetrates into the adhesive layer along back surface 12 to moisten the adhesive components without over-wetting the adhesive surface of the label 8, which can compromise adhesive performance” (paragraph 22, lines 5-11), i.e. wherein there is an optimal wetting, a wetting that is not enough and a wetting is too much when activating the adhesive.
	Examiner notes that there is no limitation on what constitutes ‘testing’. As such the scope includes many well-known and general practices when it comes to attaching an adhesive layer to another surface. In particular, a ‘test’ could be merely looking at the surface to check that is moistened or touching with a finger. The language of claim 10, further, describes very basic control-loop in which a system is run, sensed and then corrected. It would be well within the skill of the ordinary artisan to applying the activating fluid in multiple steps, generically test to see if it has reached an optimal wetness, and apply more if necessary, i.e. wherein the step of testing the top surface is followed by the step of: reapplying the treatment solution to the top surface; retesting the top surface to confirm that the adhesive layer is ready for the application of a color layer, to avoid over-wetting of the adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717